JENKINS, Circuit Judge
(dissenting). I am’constrained to dissent from the judgment of the court. The rule invoked to prevent the consideration of the errors assigned requires that an assignment of errors “shall set out separately and particularly each error asserted and intended to be urged.” The third assignment alleged that the “court erred in giving to the jury the following- instructions.” Then follow, properly numbered and in numerical order, five specific instructions, separately stated. The bill of exceptions declares that each of these instructions was given, and that the plaintiff in error specifically excepted to the giving of each of them. The fourth assignment declares that the “court erred in refusing to give to the jury the following charges, which were severally requested by the defendant and severally refused by the court.” Then follow, properly numbered and in numerical order, twelve specific instructions requested to be given, which are separately stated. The bill of exceptions declares that the “court refused to give said instructions, or to give any or either of them, to which refusal as to each of said instructions the defendant then and there duly excepted.” I am of opinion that the errors asserted are “separately and particularly stated,” within the true intent and meaning of the rule. I am able to perceive no possible good to result from the requirement that each particular instruction or request shall be prefaced with'the formal assertion of error in giving or refusing. Such requirement would only incumber the record with useless repetition. It is, to my thinking, much more orderly to assert the errors by classes, as here was done; the errqrs of admission of evidence,, the errors of exclusion of evidence, the errors in refusing requests to charge, and the errors in the charge being assembled in separate classes, each error within its class being separately stated and particularly numbered. The court cannot then be misled or confused. Such presentation of errors, in my judgment, accords both with the spirit and the letter of the requirement. The purpose of the rule is to obtain an orderly presentation of the errors relied upon, that the court may at a glance, and without laborious search, ascertain the precise grounds asserted against the integrity of the judgment. The rules are rules of order and of convenience. They are not designed to prevent the correction of obvious errors. They are not traps for the unwary, not “springes to catch woodcocks.” The rule itself expressly reserves to the court the right at its option to notice a plain error not assigned. The rule is a counterpart of a like provision in the rules of the supreme court. I find, in the opinions *575of that court construing the rule, no suggestion of a construction of it so technical as that declared in the opinion of the court. I cannot but think that the ruling of the court in this regard is a sacrifice of substance to form. If I am correct, the errors assigned are before us for review.
I agree that the plaintiff in error cannot be heard to object to the instruction with respect to the duty of the company in the matter of furnishing reasonably safe machinery and appliances. And this because—First, the charge in the respect complained of was substantially in the language of the twelfth request tendered by the plaintiff in error, and it does not appear that the attention of the court wvas directed to the particular language employed; and, second, the portion of the charge excepted to embraces an instruction respecting the assumption of risk by the defendant in error which is not complained of and which was correct. The exception was single to the charge embracing both the correct and erroneous instruction. It is well settled that in such case, if any part of the charge within the exception be correct, the exception is unavailing. The same observations, in my judgment, hold good with respect to the other parts of the charge presented as erroneous. I think, however, that certain of the instructions requested, and not covered by the charge, should have been given. The second request was as follows: “No recovery can be had by the plaintiff in this case on a ecount of the position of the push pole upon the locomotive at the time of the accident.” The declaration originally filed had but one count, and asserted the accident to have been caused solely by reason of the presence of the push pole. That count asserts that the defendant in error stepped upon the footboard of the engine; that almost immediately thereafter he brushed against and felt a rod or pole, which he afterwards learned was a push pole for pushing cars in the railroad yards,‘projecting from the front part of the engine; that he grasped hold of it for support, whereupon, being unsecured, if suddenly gave way, and caused 'the plaintiff to fall, and he was with great violence thrown to the ground, etc. The declaration originally filed avers the negligence of the company causing the injury to consist in allowing the push pole to be placed on the front part of the engine in an unsafe and insecure manner, where it improperly belonged. Upon his examination the defendant in error stated that this pole was in common use about the engine by the switchmen, and was usually placed on the tank, where it could be most conveniently obtained for use. Under objection and exception, he was permitted to testify that it was not customary for the employes to place the push, pole in front of the engine. The evidence at the trial disclosed, according to the theory of the defendant in error, that the injury resulted from the breaking of the foot-board, and that as the board broke the defendant in error reached out for support, and grasped the push pole lying unfastened upon the front part of the engine. It is entirely clear that the injury was in no respect caused by the presence of the push pole, and the instruction should have been given. The original declaration asserted the presence of the push pole as the principal inducing cause of the *576injury. It was not so in fact. Its presence upon the engine did not tend to establish negligence on the part of the company. It was placed there by some employé, and, if it was negligently and improperly so placed, it was so done through the negligence of a fellow servant, and was one of the risks of service assumed by the defendant in error. It is true that the court in its charge states that the evidence had been particularly directed to the defective footboard, and that the testimony on the part of the plaintiff had been by the court substantially limited to the averment respecting the character and condition of the footboard and the connection between the same and the plaintiff’s injury. But this did not exclude from the consideration of the jury the evidence with respect to the presence of the push pole upon the engine, or its alleged connection with the injury. The court should have withdrawn that matter wholly from the consideration of the jury. It cannot be safely affirmed that the evidence concerning the push pole and the refusal of the court to give the instruction requested did not influence the jury to the injury of the plaintiff in error. I conceive it to be the duty of the trial court, in cases of this character especially, to eliminate from the case, so far as possible, all extraneous considerations, and all irrelevant testimony, and to specifically charge the jury, when so requested, that particular evidence which has been improvidently admitted, or a particular fact asserted in the declaration as the moving cause of the injury but which has no legitimate connection with it, should be disregarded by the jury.
I am also of opinion that the third instruction requested should have been given. That instruction was as follows:
“The plaintiff has alleged in his declaration that the defendant was negligent in the manner of the construction of the footboard of the locomotive from which the plaintiff fell. The only fact appearing in evidence relied upon to sustain this charge is that the iron hangers or stirrups upon which the footboard rested did not extend entirely to the outer edge of the board. This fact is admitted, hnd it further indisputably appears from the evidence, that other locomotives of the defendant were constructed in the same manner, and that this locomotive, so constructed, had been in use by the plaintiff for several months prior to the accident. Upon these facts you are instructed that the plaintiff cannot recover in this case on account of the manner in which such footboard was constructed.”
The declaration had been enlarged by the addition of two counts; the one asserting failure of duty in respect of construction, and the other in respect of repair of the footboard. This footboard was an oak plank some two inches in thickness. It appeared in evidence that most, if not all, of the locomotives in use by the company were constructed in like manner with this one. It also appeared that such was the general manner of construction, and that it was safe if the board were sound. It also appeared that the defendant in error had been accustomed to ride upon this footboard for some four months prior to the injury. The manner of its construction was open and notorious. It seems to me to be a great stretching of the rule of liability to say that, under such circumstances, the jury may declare that there was improper construction or original failure of duty by the company with respect to this appliance. *577Upon the theory of the defendant in error as developed at the trial, the accident was occasioned by reason of the crack in the footboard negligently permitted to remain in that condition. The fault of the company, if any, was in this, and not in the manner of construction of the footboard. It may be true, as asserted in the opinion of the court, that the manner of its construction was a fact proper to be considered by the jury in connection with the alleged defect in the footboard, because enhancing the danger from the defect and emphasizing the duty to repair. The error, however, is in this: That not only was there no instruction against liability in respect to the original construction, but there was express submission of the case upon that ground. If an instruction against such liability would have been—as asserted by the court—impeachment of the Intelligence of the jury, what shall be said of a charge which expressly submitted the question of failure of duty in respect of construction as ground of liability? The court failed to discriminate between liability for failure of duty in the original construction of the foot-board, and negligence in respect of its repair. The case was submitted with sanction to the jury to declare liability upon either or both hypotheses. It may well be (hat under such charge the jury arrived at their verdict upon the conclusion that the company should have provided hangers or stirrups extending entirely to the outer edge of the board, and not upon any supposed negligence with respect to keeping the board in repair. I think it was clearly erroneous-for the court to refuse the instruction requested. These errors are not technical, but substantial, and should, I think, operate to the granting of a new trial.
I agree with the court that there was evidence in. respect to keeping the footboard in repair sufficient to carry the case to the jury; but I think that the submission of the case should have been limited to that ground, the only one upon which a verdict could be sustained.